IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOSEF A. SCHNEIDER,                      : No. 739 MAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF TRANSPORTATION,            :
BUREAU OF DRIVER LICENSING,              :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.